Title: From George Washington to William Heath, 28 November 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Morris Town 28th November 1780
                        
                        I gave directions to Generals Glover—Patterson and Huntington to discharge the Levies of Connecticut and
                            Massachusetts, by degrees, upon their arrival at their places of cantonment, beginning with those first who were worst
                            clad and otherwise unfit for service, as this would diminish our numbers insensibly, and not give the enemy an opportunity
                            of knowing the truth before the time which they naturally count upon. You will be pleased to direct the same to be done
                            with those of New Hampshire, and consult with Genl Knox upon the propriety of dismissing those attached to the Artillery
                            also, for I find we shall have occasion to divest ourselves of every mouth that we can possibly do without, and have
                            difficulty enough to subsist afterwards.
                        To give more perfect security to the Northern and Western Frontier and to keep the York line as much as
                            possible together, that they may have the better opportunity of compleating their new arrangement, I have determined to
                            send the remainder of the York Brigade to Albany, to be stationed there and at Schenectady and else where as Genl Clinton
                            shall direct. You will therefore put them in Motion, by water, if the Weather will permit, and give Genl Clinton notice of
                            their coming, that he may endeavour to make preparation and provision for them—You will let the commanding officers know
                            my motives, and at the same time inform them that their being brought down from Albany, a little time ago, was owing to
                            the sudden contradiction of the false alarm, which did not give me time to send orders for their stay, as I then intended. 
                         The Regimental Cloathiers of each had best remain below, to receive their respective proportions, which I
                            will have delivered upon my arrival at New Windsor. I expect that will be in three or four days, or perhaps a little
                            longer, as I have some arrangements to make here.
                        You will divest yourself as speedily as possible of all the superfluous Horses of the Connecticut and
                            Massachusetts lines, as I imagine you have long since done of those of the others. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    